DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9985554 B2) in view of Xiong et al. (US 2020/0106371 A1) and Lewis et al. (US 2016/0302507 A1).
RE claim 1, Wang teaches a flocked surface tribo-electric generator (Fig.2C, 4A, 4B) comprising: first and second electrodes (312, 324); first and second flock fiber support layers 314, 322 (Fig.4B) conductively connected to respective ones of the first and second electrodes 312, 324; a first material 230 arranged onto the first support layer 314; a second different flock fiber material 230 arranged onto the second support layer 322 (see claim 7 and Fig.2C for first/second member having nanostructure texture); and wherein the first flock fiber support layer 314 and the second flock fiber support layer 322 are configured to generate electrical energy by generating frictional contact between the first flock fiber material 230 and the second different flock fiber material 230 by contacting the first flock fiber material 230 to the second different flock fiber material 230 and separating the first flock fiber material from the second different flock fiber material 230 (see col.2: 25-45).
Wang does not teach said first/second material is a flock fiber material which flocked on the fiber support layer.
Xiong suggests that fabric-base (Fabric 1, Fabric 2, see Fig.5) can be utilized in triboelectric generator owning to their their excellent flexibility, good breathability and high compatibility to the human or animal body (¶ 47). 
Lewis evidenced that fiber can be arranged on surface by “flocking” to provide cushioned mechanical impact (¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by having said material to be fiber material which can be flocked on the support layer, as suggested by Lewis, to provide cushioned mechanical impact for the generator while providing an excellent flexibility, good breathability generator which is highly compatibility to the human or animal body

RE claim 10/1, Wang in view of Xiong and Lewis has been discussed above. Wang further teaches the contacting and separating is substantially in a horizontal plane parallel to a surface of the first and second flock fiber support layers 314, 322 (see Figs.3, 4 because the two elements are sliding, the separation and contacting are parallel to the surface of the support layer).

RE claim 14/1, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach one of the first and second flock fiber support layers comprises a nonwoven dielectric fabric.
Xiong suggests that non-woven fabric (nylon fabric, see ¶ 60) with dielectric property (Fig.7 and ¶ 123 for different fabric such as PET/nylon has dielectric property) is well-known in the tribo-electric series (¶ 123), such textile/fabric tribo-electric series can also be utilized in wearable triboelectric generator because such component provided good flexibility or deformability, good breathability and high compatibility to the human or animal body (¶ 59) for energy harvesting (¶ 47, 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Lewis by having one of the first and second flock fiber support layers comprises a nonwoven dielectric fabric, as suggested by Xiong, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 15/1, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach a portion of one of the first flock fiber material and the second different flock fiber material are post-coated with one of: a polytetrafluoroethylene (PTFE) finish; a silicone finish; polydimethoxysiloxane (PDMS) finish; a polyimide resin finish; a polyester (PET) resin finish; a styrene and polystyrene resin finish; an acrylic finish; a polymethylmethacrylate (PMMA) resin finish; a Nylon resin finish; a polyurethane resin finsh; and a polydimethoxysiloxane (PDMS) (silicone) finish.
Xiong suggests that polytetrafluoroethylene (PTFE) finish (¶ 4), acrylic (¶ 4) polyester (PET) resin finish (¶ 32) are well-known coating for providing hydrophobic property (¶ 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Lewis by having a portion of one of the first flock fiber material and the second different flock fiber material are post-coated with one of: a polytetrafluoroethylene (PTFE) finish; a silicone finish; polydimethoxysiloxane (PDMS) finish; a polyimide resin finish; a polyester (PET) resin finish; a styrene and polystyrene resin finish; an acrylic finish; a polymethylmethacrylate (PMMA) resin finish; a Nylon resin finish; a polyurethane resin finsh; and a polydimethoxysiloxane (PDMS) (silicone) finish, as suggested by Xiong, for the same reasons as discussed above.

RE claim 16/1, Wang in view of Xiong and Lewis has been discussed above. Wang further teaches the first and second electrodes (312, 324) comprise electrodes including one of: a conductive fabric; a conductive film; a conductive plate (312, 324) (Fig.4A); and a conductive composite membrane.

RE claim 17, Wang teaches a method of generating energy from a flocked surface tribo-electric generator (Figs.2, 4) comprising: providing a flocked surface tribo-electric generator (Fig.4A) comprising: first and second electrodes (312, 324); first and second flock fiber support layers (314, 322) conductively connected to respective ones of the first and second electrodes (312, 324); a first material (230) arranged on the first support layer 314; a second material (230) arranged on  the second flock fiber support layer 322 (see claim 7 and Fig.2C for first/second member having nanostructure texture); and generating a tribo-electric charge by: intermeshing the first flock fiber material and the second different flock fiber material; and separating the first flock fiber material from the second different flock fiber material (see col.2: 25-45).
Wang does not teach said first/second material is a flock fiber material which flocked on the fiber support layer.
Xiong suggests that fabric-base (Fabric 1, Fabric 2, see Fig.5) can be utilized in triboelectric generator owning to their their excellent flexibility, good breathability and high compatibility to the human or animal body (¶ 47). 
Lewis evidenced that fiber can be arranged on surface by “flocking” to provide cushioned mechanical impact (¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by having said material to be fiber material which can be flocked on the support layer, as suggested by Lewis, to provide cushioned mechanical impact for the generator while providing an excellent flexibility, good breathability generator which is highly compatibility to the human or animal body.

RE claim 18/17, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach storing the tribo-electric charge in an energy storage device.
Lewis suggests that energy store device such as battery or super capacitor (¶ 66) are suitable for storing electrical energy (¶ 66). The storage of electrical energy can be utilized for storing the energy in an extended period before transferring them to a suitable load.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Xiong by storing the tribo-electric charge in an energy storage device, as taught by Lewis, for the same reasons as discussed above.

Claims 2-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xiong and Lewis as applied to claim 1 above, and further in view of Cao et al. (US 2019/0379300 A1).
RE claim 2/1, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach at least one elastic spacer disposed for cyclically separating the first flock fiber material and second different flock fiber material.
Cao teaches one elastic spacer 10 disposed for cyclically separating the first material 20 and second material 20 (Fig.7), doing so allows the triboelectric material to be able to deform subject to external in any three orthogonal direction (¶ 16). Because the energy-generating structures of the present invention are deformable in any of three orthogonal directions, they can easy generate charge as energy harvesters when worn by a person performing ordinary activity (¶ 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong and Lewis by having at least one elastic spacer disposed for cyclically separating the first flock fiber material and second different flock fiber material, as taught by Jung or Cao, for the same reasons as discussed above.

RE claim 3/2, Wang in view of Xiong, Lewis and Cao has been discussed above. Wang does not teach the at least one elastic spacer is disposed between the first flock fiber material and the second different flock fiber material.
As discussed above, Cao also teaches one elastic spacer 10 is disposed between the first material (20, 75) and the second material (20, 75) (Fig.7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Xiong, Lewis by having the at least one elastic spacer is disposed between the first flock fiber material and the second different flock fiber material by having the at least one elastic spacer is disposed between the first flock fiber material and the second different flock fiber material, as taught by Jung or Cao, for the same reasons as discussed above.

RE claim 4/2, as discussed above, Cao further teaches the at least one elastic spacer 10 is disposed adjacent the first electrode 75 and the second electrode 75 (Fig.7).

RE claim 5/2, Wang in view of Xiong, Lewis and Cao has been discussed above. Wang does not teach the contacting and separating are substantially in a vertical plane perpendicular to flocked surfaces of the first and second flock fiber support layers.
(It is noted that Wang teaches the contacting and separating are appeared to be in a plane parallel to the first and second flock fiber support layers, see Fig.3).
Cao suggests that the first/second layer (20, 75) and (20, 75) can be contacted and separated in a three dimensional/orthogonal direction (¶ 16). Because the energy-generating structures of the present invention are deformable in any of three orthogonal directions, they can easy generate charge as energy harvesters when worn by a person performing ordinary activity (¶ 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by having the contacting and separating are substantially in a vertical plane perpendicular to flocked surfaces of the first and second flock fiber support layers, as taught by Cao, for the same reasons as discussed above.

RE claim 6/2, as discussed above, Cao further teaches the at least one elastic spacer 10 comprises a flexible, recoverable spring 10.

	RE claim 7/6, as discussed above, Cao further teaches the flexible, recoverable spring 10 comprises at least one of: an elastomeric foam; a reticulated foam structure; an elastomeric mesh 10 (wave substrate 10, see Fig.8 and ¶ 16); and a corrugated plastic strip material.

	RE claim 19/17, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach an elastic spacer disposed to separate the first flock fiber material from the second different flock fiber material; the method further comprises applying a force to at least one of the first and second flock fiber support layers to compress the elastic spacer while intermeshing the first flock fiber material and the second different flock fiber material; and removing the force to allow the elastic spacer to separate the first flock fiber material and the second different flock fiber material.
Cao teaches an elastic spacer 10 disposed to separate the first flock fiber material 20 from the second different flock fiber material 20; the method further comprises applying a force (¶ 21) to at least one of the first and second flock fiber support layers to compress the elastic spacer 10 while intermeshing the first flock fiber 20 material and the second different flock fiber material 20; and removing the force to allow the elastic spacer to separate the first flock fiber material 20 and the second different flock fiber material 20 (Fig.7 and ¶ 16), doing so allows the triboelectric material to be able to deform subject to external in any three orthogonal direction (¶ 16). Because the energy-generating structures of the present invention are deformable in any of three orthogonal directions, they can easy generate charge as energy harvesters when worn by a person performing ordinary activity (¶ 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Xiong and Lewis by having an elastic spacer disposed to separate the first flock fiber material from the second different flock fiber material; the method further comprises applying a force to at least one of the first and second flock fiber support layers to compress the elastic spacer while intermeshing the first flock fiber material and the second different flock fiber material; and removing the force to allow the elastic spacer to separate the first flock fiber material and the second different flock fiber material, as taught by Cao, for the same reasons as discussed above.

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xiong and Lewis as applied to claim 1 above, and further in view of Bae et al. (US 2015/0061460 A1).
RE claim 8/1, Wang in view of Lewis has been discussed above. Wang further teaches the first flock fiber material includes flock fiber material 322 having a more positive tribo-electric charge propensity rated position in a tribo-electric series than the second different flock fiber material 314 in the tribo-electric series (Fig.4A and col.14 line 53 to col.15 line 20).
While Wang does not teach said tribo-electric series are of textile fibers, Wang suggests that different material can be organized according to tribo-electric series.
As previously discussed, Xiong also suggests that textile/fabric tribo-electric series can also be utilized in wearable triboelectric generator because such component provided good flexibility or deformability, good breathability and high compatibility to the human or animal body (¶ 59) for energy harvesting (¶ 47, 59).
Bae further suggests that textile tribo-electric series can be more efficient in generate electrical energy by inducing periodic vibrations in the flow of fluid. Also, since an amplitude of flutter that occurs at the same fluid velocity is higher in a textile-based substrate than in a film-based substrate, the textile-based energy generator 100 may more efficiently generate electrical energy than a film-based energy generator. Since the textile-based energy generator 100 may have conformity to an external environment such as wind, sound or human motion, the textile-based energy generator 100 may more efficiently generate electrical energy in response to the external environment (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Lewis by having said triboelectric series to be textile base, as suggested by Xiong and Bae, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 9/8, Wang in view of Xiong, Lewis and Bae and has been discussed above. Wang does not teach a more positive tribo-electric charge propensity in the tribo-electric series flock fibers includes Nylon flock fibers and the second different flock fiber material in the tribo-electric series of flock fibers includes one of Polyethylene terephthalate (PET) fibers and polyimide fibers.
As discussed above, Xiong suggested nylon fibers and PET fibers are well-known in the tribo-electric series (¶ 123), such textile/fabric tribo-electric series can also be utilized in wearable triboelectric generator because such component provided good flexibility or deformability, good breathability and high compatibility to the human or animal body (¶ 59) for energy harvesting (¶ 47, 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Lewis, Bae by having a more positive tribo-electric charge propensity in the tribo-electric series flock fibers includes Nylon flock fibers and the second different flock fiber material in the tribo-electric series of flock fibers includes one of Polyethylene terephthalate (PET) fibers and polyimide fibers, as suggested by Xiong, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 13/1, Wang in view of Lewis has been discussed above. Wang does not teach the first and second flock fiber support layers comprise at least one of: a polyester woven fabric; a Polyimide woven fabric; a thin polymeric film a thin polymeric film coated fabric a thin nonwoven fabric; a foam layer; a knitted fabric; a woven fabric; warp knitted fabric (WKF); a polyester WKF; a Polyimide WKF; a Weft knitted fabric; a para-polyaramid fabric; a meta-polyaramid fabric; a glass fabric; a polybenzimidazole (PBI) fabric; and a felt layer.
As discussed above, suggests that textile tribo-electric (such as woven fabric) (see Fig.1 and ¶ 51, 58) can be more efficient in generate electrical energy by inducing periodic vibrations in the flow of fluid. Also, since an amplitude of flutter that occurs at the same fluid velocity is higher in a textile-based substrate than in a film-based substrate, the textile-based energy generator 100 may more efficiently generate electrical energy than a film-based energy generator. Since the textile-based energy generator 100 may have conformity to an external environment such as wind, sound or human motion, the textile-based energy generator 100 may more efficiently generate electrical energy in response to the external environment (¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by having the first and second flock fiber support layers comprise at least one of: a polyester woven fabric; a Polyimide woven fabric; a thin polymeric film a thin polymeric film coated fabric a thin nonwoven fabric; a foam layer; a knitted fabric; a woven fabric; warp knitted fabric (WKF); a polyester WKF; a Polyimide WKF; a Weft knitted fabric; a para-polyaramid fabric; a meta-polyaramid fabric; a glass fabric; a polybenzimidazole (PBI) fabric; and a felt layer, as suggested by Bae, for the same reasons as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xiong and Lewis as applied to claim 1 above, and further in view of Hong et al. (KR 20160027304 A).
RE claim 12/1, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach at least one of the first flock fiber material and the second different flock fiber material comprises a plurality of fibers having a multi-lobal shape.
Hong suggested that multi-lobal shape fabric 40 (see Fig.1b, 1c) is well-known in the triboelectric machine, such shape can be utilized to maximize energy generation efficiency of frictional electrical energy generating element (see abstract and translation page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Xiong and Lewis by having at least one of the first flock fiber material and the second different flock fiber material comprises a plurality of fibers having a multi-lobal shape, as suggested by Hong, for the same reasons as discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xiong and Lewis as applied to claim 17 above, and further in view of Zhi et al. (US 10749447 B2).
RE claim 20/17, Wang in view of Xiong and Lewis has been discussed above. Wang does not teach the first flock fiber material inter-meshes or penetrates the second different flock fiber material from 1% to 98% of the length of the flocked fibers of flocked fiber materials before the first and second different flock fiber materials are separated.
Zhi appeared to shows that the fiber material intermeshed with each other for at least 50-100% of the length of the fiber (see Fig.1). The amount of intermeshing would depend on the amount of force being applied to the generator. The bigger length of intermeshed fiber would result in higher electrical current being generated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Xiong and Lewis by having the first flock fiber material inter-meshes or penetrates the second different flock fiber material from 1% to 98% of the length of the flocked fibers of flocked fiber materials before the first and second different flock fiber materials are separated, as suggested by Zhi, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 11/1, the prior-art does not teach, inter alia, at least one of the first flock fiber material and the second different flock fiber material comprises a plurality of fibers having a fiber denier in a range of about 0.5 to about 200 denier, a fiber length of about 0.5 mm to about 5mm, and a fiber flock areal density of about 5 fibers/mm2 to about 300 fibers/mm2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834